United States Securities and Exchange Commission Washington, D.C.20549 Form 10-KSB x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the fiscal year ending December 31, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to . Commission file number: 000-49950 HIGH VELOCITY ALTERNATIVE ENERGY CORP. (Name of small business issuer in its charter) Nevada 98-0232018 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 14 Garrison Inn Lane, Garrison, NY 10524 (Address of Principal executive offices) (Zip Code) Issuer’s telephone number: (845) 424-4100 Securities registered under Section 12(b) of the “Exchange Act” Common Share, Par Value, $.0001 (Title of each Class) Securities registered under Section 12(g) of the Exchange Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such a shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.xYes¨No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part II of this Form 10-KSB or any amendment to this Form 10-KSB.x The issuer’s revenues for its most recent fiscal year (2006): $2,314,907. The aggregate market value of the voting and non-voting common equity held by non-affiliates based on the average bid and asked price of such common equity, as of December 13, 2007, was approximately $1,176,260. The number of shares of Common Stock outstanding, as of November 26, 2007 was: 2,077,360 Transitional Small Business Disclosure Format (check one):Yes¨Nox 1 HIGH VELOCITY ALTERNATIVE ENERGY CORP. and SUBSIDIARIES ANNUAL REPORT ON FORM 10-KSB For Fiscal Year Ended December 31, 2006 INDEX Page No PART I 1 ITEM 1. Description of Business 1 ITEM 2. Description of Property 7 ITEM 3. Legal Proceedings 7 ITEM 4. Submission of Matters to a Vote of Security Holders 8 PART II 10 ITEM 5. Market for Common Equity and Related Stockholder Matters 10 ITEM 6. Management’s Discussion and Analysis or Plan of Operation 12 ITEM 7. Financial Statement 16 ITEM 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 ITEM 8A. Controls and Procedures 17 PART III 18 ITEM 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 18 ITEM 10. Executive Compensation 19 ITEM 11. Security Ownership of Certain Beneficial Owners and Management 20 ITEM 12. Certain Relationships and Related Transactions 21 ITEM 13. Exhibits 22 ITEM 14. Principal Accounting Fees and Services 23 Signatures 23 Index High Velocity Alternative Energy Corp. and Subsidiaries Part I Item 1. Description of Business FORWARD LOOKING STATEMENTS Because we want to provide investors with more meaningful and useful information, this Annual Report on Form 10-KSB (“Form 10-KSB”) contains, and incorporates by reference, certain forward-looking statements that reflect our current expectations regarding its future results of operations, performance and achievements.We have tried, wherever possible, to identify these forward-looking statements by using words such as “anticipates,” “believes,” “estimates,” “expects,” “designs,” “plans,” “intends,” “looks,” “may,” and similar expressions.These statements reflect our current beliefs and are based on information currently available to us.Accordingly, these statements are subject to certain risks, uncertainties and contingencies, including the factors set forth herein, which could cause our actual results, performance or achievements for 2006 and beyond to differ materially from those expressed in, or implied by, any of these statements.You should not place undue reliance on any forward-looking statements.Except as otherwise required by federal securities laws, we undertake no obligation to release publicly the results of any revisions to any such forward-looking statements that may be made to reflect events or circumstances after the date of this prospectus or to reflect the occurrence of unanticipated events. OVERVIEW History and Organization High Velocity Alternative Energy Corp. formerly Triton Petroleum Group, Inc., formerly American Petroleum Group, Inc., formerly American Capital Alliance, Inc. until November 1, 2004 and formerly Prelude Ventures, Inc. (the “Company”) was incorporated under the laws of the State of Nevada on May 24, 2000, under the name of Prelude Ventures, Inc.Prior to its acquisition of American Petroleum Products Company, formally Alliance Petroleum Products Company, the company had limited business operations and was considered a development stage enterprise.The activities during that period principally had been limited to organizational matters, and examining business and financing opportunities for the company. Prior Business Matters and Failed Business Acquisitions On March 9, 2001, we acquired a 20-year mining lease from Steve Sutherland, the owner of 24 unpatented lode-mining claims, sometimes referred to as the Medicine Project, located in Elko County, Nevada.The lease was terminated at some point by prior management. During the nine months ended December 31, 2003, management of the Company terminated the mining lease.As the Company terminated the lease, it is required to pay all federal and state mining claim maintenance fees for the current year.The Company is required to perform reclamation work on the property as required by federal, state and local law for disturbances resulting from the Company’s activities on the property.In the opinion of management, there will be no continuing liability, due to the time period that has elapsed since the lease was terminated.We have never received any claim or communication with respect to this lease, and at this point in time, do not expect any communication from any party related thereto.If there was any communication, it would be the position of the Company that any claim would be time barred. On April 1, 2003, the Company entered into an agreement to acquire 100% of the issued and outstanding shares of Pascal Energy Inc., a Canadian corporation, by the issuance of 273,750 post split common shares, restricted under Rule 144 of the Securities Act of 1933 and at a later date, issue 273,750 post split common shares, restricted under Rule 144 subject to the Company paying not less than $1,000,000 accumulated dividends to its shareholders of record.Pascal Energy, Inc.’s business was to provide servicing for the oil and gas industry. 1 Index High Velocity Alternative Energy Corp. and Subsidiaries The Company determined that the transaction mentioned above could not be completed due to the inability to complete a comprehensive due diligence review.The shares of common stock previously transferred in anticipation of the completion of the transaction were returned to the treasury of the Company and canceled. “TSG” Acquisition On October 9, 2003, the Company acquired an option for $500,000 to purchase the assets and certain liabilities of Tri-State Stores, Inc., an Illinois Corporation (“Tri-State”), GMG Partners LLC, and Illinois Limited Liability Company (“GMG”), and SASCO Springfield Auto Supply Company, a Delaware Corporation (“SASCO”).Tri-State, GMG and SASCO are collectively referred to herein as “TSG.”Upon exercise of the option, the Company was to pay $3,000,000 and assume certain liabilities, not exceeding $700,000.TSG is involved in the automotive after market.During the first quarter of 2004, the Company elected not to continue to pursue this acquisition.The contractual amount of the option was never fully paid, however, amounts advanced for the option purchase and associated expenses resulted in an $185,000 charge to operations for the year ended December 31, 2003 and $10,000 for the year ended December 31, 2004.There have been no further dealings, discussions or transactions related to this matter. Motor Parts Waterhouse, Inc. The Company on or about October 9, 2003, issued 500,000 post split shares of common stock for an option to acquire all the outstanding stock of Motor Parts Warehouse, Inc. (“MPW”), of St. Louis, Missouri.In order to exercise the option, the Company was to issue an additional 500,000 post split shares of common stock to the shareholders of MPW and pay $2,200,000.This MPW option can not be exercised until after the refinancing of the TSG debt of approximately $3,000,000.MPW is also an auto parts distributor.As a result of the financing not being completed, the Company elected not to continue to pursue this acquisition and let the option lapse.There have been no further dealings, discussions or transactions occurred related to this matter. Oilmatic Systems, LLC Transaction On December 3, 2004, the Registrant entered into a Letter of Intent, dated December 1, 2004, with Oilmatic Systems LLC of East Orange, New Jersey, whereby the Registrant would purchase Oilmatic Systems LLC and/or Oilmatic International, Inc., for shares of common stock of the Registrant. Oilmatic is a food service distribution company that supplies a closed loop Bulk Cooking Oil Supply and Management System.Its patented state of the art handheld Dipstick® design dispenses and removes cooking oil with the simple push of a button at the deep fryers.The system also consists of separate fresh oil and waste oil tanks.A key switch allows management to control unnecessary oil fills and disposals.This system completely eliminates the practice of employees manually removing hot used oil which significantly reduces slips, falls and burns, as well as the hard labor of unloading and retrieving heavy boxes of oil.Additionally, the system eliminates hazardous grease spills both inside and outside of the store that cause grease fires and grease trap build-ups that pollute our environment.As part of the transaction, Michael Allora, President of Oilmatic was to assume, after the closing of the transaction the position of President and Chief Operating Officer of Triton Petroleum as well as Oilmatic.Effective May 20, 2005, Management of the Registrant no longer felt that the mutual goals of both parties were attainable and therefore the proposed transaction with Oilmatic was cancelled between the parties.There have been no further dealings, discussions or transactions occurred related to this matter. Oilmatic Systems, LLC was advanced, interest free, a total of $300,000 by the Company.The Letter of Intent stated that in the event that the proposed transaction did not close, the money advanced was to be considered a loan to Oilmatic, and repaid nine months after being advanced.We have made repeated demands for the repayment of the loan.To date, we have not been able to collect the money due.Management can not make any reasonable determination that the advance will ultimately be collected.Accordingly it has been written off by the Company in the Fiscal year 2006. 2 Index High Velocity Alternative Energy Corp. and Subsidiaries American Petroleum Products Company On October 9, 2003, the Company also entered into a Stock Purchase Agreement (“Alliance Agreement”) with Alliance Petroleum Products Company, now known as American Petroleum Products Company (“Alliance”), an Illinois Corporation, and a Rider to the Alliance Agreement (“Rider”).Alliance is in the business of blending and bottling motor oil and anti-freeze.Under the Alliance Agreement, the Company issued 1,250,000 shares of common stock for 100% of the issued and outstanding shares of the common stock for 100% of the issued and outstanding shares of the common stock of American (757,864 common shares).An additional 1,250,000 shares of common stock of the Company was issued to Worldlink International Network, Inc.In addition, under the terms of the Rider, the Company was required to provide funding of at least $3,500,000 to pay Harris Bank, a secured creditor of Alliance, as a condition of the transaction.This was a material contingency to the transactions and as a result had to be resolved prior to recognition of a business combination.On June 24, 2004 (effective date July 1, 2004), the Company (“Prelude”) now known as High Velocity Alternative Energy Corp., (“AMPE”) and Alliance Petroleum Products Company, entered into an Amendment to the original Alliance Agreement, dated October 9, 2003, whereby all previous conditions and contingencies were deemed to have been completed or waived.Therefore, the Company assumed the operations of the subsidiary.However, after a change of management took place in September 2004, the current management refused to recognize the obligation to pay certain amounts arising from other non Company obligations and third party agreements. The Company The operations of Alliance Petroleum Products Corp., which was later amended to be American Petroleum Products Corp. (“APPC”) have been consolidated with the results of High Velocity Alternative Energy Corp. since July 1, 2004.High Velocity Alternative Energy Corp. which was formerly known as America Petroleum Group, Inc. (the “Company”) is a Chicago based holding company with an agenda to acquire, merge, and manage various business opportunities. The company, via its subsidiary (American Petroleum Products Company, or APPC), is in the manufacturing and distribution of petroleum and related products for the automotive industry.Specifically, APPC is in the business of blending, bottling, and distributing private label motor oil, transmission fluid, and related products for the automotive aftermarket.These products are sold, both direct and through distributors, to retail outlets that include oil change shops, automotive aftermarket chains, gas stations, department stores, and convenience stores.Although most products are sold in 12-quart cases, some products are sold in bulk.APPC sells to a wide variety of customers with a low dependence on any one customer (the largest customer makes up less than 10% of sales year-to-date). In order to make finished motor oil, blenders and bottlers like APPC purchase base oils and blend them with V.I. Improver and/or Additive Packages to create motor oil, which is then sold either Bulk or Bottled.While there are several major companies with huge markets, this is a highly fragmented market, with many smaller players, especially in the private label market.Other major costs include bottles, caps, labels, corrugated, labor, and transportation costs.The U.S. market for aftermarket motor oil is approximately $11.3 billion annually, making APPC a microscopic regional player.Most retail outlets for motor oil carry a major brand and a lesser-known, lower-priced brand.APPC primarily competes with those other, lesser-known brands, which consist of other regional/national motor oil blenders and bottlers. Given that the product is a commodity, APPC competes largely by managing a competitive cost structure so that it can pass through competitive pricing and by carefully managing customer relationships.By giving our customers fair prices and providing excellent quality and service, APPC has maintained relatively long term relations with its customer base and has had success winning new customers. Motor oil for late model year automobiles normally utilize the latest formulae established by the American Petroleum Institute and the society of Automotive Engineers.The “standard” for current model year automobiles is referred to as “SM,” which recently replaced “SL.”Only SM and SL motor oil can currently receive the API “starburst” certification seal, and APPC must annually renew its API license in order to use the “starburst” seal on its labels.Motor oil can also be made without the API starburst and sold as oil with technology prior to SM or SL. 3 Index High Velocity Alternative Energy Corp. and Subsidiaries This API-certified oil must include what is referred to as “Group 2 Base Oils” as the foundation for the oil, as well as an additive package that includes the most recently approved chemical blend.APPC, like other motor oil blenders, must purchase Group 2 base oils from select, API-approved suppliers in order to make API-certified premium motor oil.APPC primarily purchases Group 2 base oils from Motiva (Port Arthur, Texas) and from Evergreen Oil (Irvine, California).Shortages of Group 2 base oils have caused price increases in recent months, but APPC has temporarily been able to pass these increases on to the customer. On July 1, 2005, TPG acquired the operating assets of Triton Petroleum, LLC (“Triton”). Triton is operated as a division of TPG.On the Payment Date, which shall be the one year anniversary of the effectiveness of the Agreement, that being July 1, 2006, the Registrant shall pay to the Sellers the Purchase Price equal to three and one half (3.5) times the net earnings of the assets and operations formerly owned by Triton.The Purchase Price is to be paid as: (a) twenty-five percent (25%) in cash on the payment date, and (b) with the balance of seventy-five percent (75%), payable over the following two years, in cash and stock, as agreed to by the parties.In addition, current loans to Triton, totaling approximately three hundred thousand dollars ($300,000), due and owing to the members of Triton, shall be paid over the twelve months from the Closing date to the Payment Date.It is anticipated that the total purchase price will be approximately $300,000, plus the net book value of the assets acquired in the amount of $230,625 at the time of payment, July 1, 2006.The assets purchased include the right to the name, Triton Petroleum, all operations and assets, including any leases, or sub-leases.Triton purchased used oil from various consolidators of used petroleum such as gear oil, machine oils, etc. that have never been burnt before.It then transported the un-combusted, but unrefined oils back to its reclamation facility in Detroit, Michigan, for refining.After a very detailed reclamation process, all impurities and contaminants are extrapolated out of the oil, through Triton’s centrifuge operation, thus leaving it with a renewable petroleum base oil.This base oil can be blended with new crude and other chemical components and bottled in our Bedford Park, Illinois facility.The operations have been discontinued as unprofitable. Risks to Consider Regarding our Company Our independent registered public accounting firms issued reports for the year ended December 31, 2006 and December 31, 2005 that contained a “going concern” explanatory paragraph. Our independent registered public accounting firms issued reports on their audit of our financial statements as of and for the years ended December 31, 2006 and 2005.Our notes to the financial statements disclose that The Registrant’s cash flows have been absorbed in operating activities and have incurred significant net losses for fiscal 2006 and 2005, and have a working capital deficiency.In the event that funding from internal sources or from public or private financing is insufficient to fund the business at current levels, the Company will have to substantially cut back our level of spending which could substantially curtail our operations.The independent registered public accounting firm’s report contains an explanatory paragraph indicating that these factors raise substantial doubt about the Company’s ability to continue as a going concern.Our going concern uncertainty may affect our ability to raise additional capital, and may also affect our relationships with suppliers and customers.Investors should carefully read the independent registered public accounting firm’s report and examine our financial statements before investing in the Registrant’s stock or any other type of investment. The Company Has Substantial Near-Term Capital Needs; The Company May Be Unable To Obtain Needed Additional Funding The Company will require funding over the next twelve months to develop the business further.In fact, the Company has minimal capital for operations and the Company has needs for immediate funding.Our capital requirements will depend on many factors including, but not limited to, the timing of further development of our business and the growth of the industry as a whole.If additional funds are raised through the issuance of equity securities, the percentage ownership of our current shareholders will be reduced.Moreover, those equity securities may have rights, preferences, and privileges senior to those of the holders of our common stock.There can be no assurance that additional capital will be available on terms favorable to us or our shareholders. 4 Index High Velocity Alternative Energy Corp. and Subsidiaries Our cash requirements may vary substantially depending on our rate of development, research results, competitive and technological advances and other factors.If adequate funds are not available, the Company may be required to curtail operations or to obtain funds by entering into collaboration agreements on unattractive terms.Our inability to raise capital would impair the current and future operations and may cause the Company to cease business operations entirely. The Company Has Substantial Long-Term Capital Needs; The Company May Be UnableTo Obtain Needed Additional Funding Substantial expenditures will be required to further develop our business model.The level of expenditures required for these activities will depend in part on whether The Company develops and markets our services independently or with other companies through collaborative arrangements.Our future capital requirements will also depend on one or more of the following factors: · Market acceptance of our products and services; · The extent and progress of our research and development programs; · Competing technological and market developments; and · The costs of commercializing our products and services. There can be no assurance that funding will be available on favorable terms to permit successful expansion of the business to allow the Company to exceed the break even point, if at all. In addition, the Company has no credit facility or other committed sources of capital.The Company may be unable to establish credit arrangements on satisfactory terms, if at all.If capital resources are insufficient to meet our future capital requirements, the Company may have to raise additional funds to continue development of our website.There can be no assurance that such funds will be available on favorable terms, if at all. To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities will likely result in dilution to our shareholders.If adequate funds are not available, the Company may be unable to develop our operations to a sufficient level to generate revenues or become profitable. We expect to issue additional stock in the future to finance our business plan and the potential dilution caused by the issuance of stock in the future may cause the price of our common stock to drop. The Company is authorized to issue maximum stock of 100,000,000 common shares.As of September 15, 2007, there were 17,803,500 issued and outstanding shares of Common Stock.The Board of Directors has authority to issue the balance of 82,196,500 shares of our authorized stock without shareholder consent, on terms and conditions set in the discretion of the Board, which may dilute the value of your stock.If and when additional shares are issued, it may cause dilution in the value of shares purchased in this offering and may cause the price of our common stock to drop.These factors could also make it more difficult to raise funds through future offerings of common stock. Most of our competitors may be able to use their financial strength to dominate the market, which may affect our ability to generate revenues. Most of our competitors are much larger companies than us and very well capitalized.They could choose to use their greater resources to finance their continued participation and penetration of this market, which may impede our ability to generate sufficient revenue to cover our costs.Their better financial resources could allow them to significantly outspend us on price to our customers, marketing and production.We might not be able to maintain our ability to compete in this circumstance. 5 Index High Velocity Alternative Energy Corp. and Subsidiaries The Company Has Never Paid Dividends The Company has never paid dividends.The Company does not anticipate declaring or paying dividends in the foreseeable future.Our retained earnings, if any, will finance the development and expansion of our business.Our dividends will be at our Board of Directors’ discretion and contingent upon our financial condition, earnings, capital requirements and other factors.Future dividends may also be affected by covenants contained in loan or other financing documents The Company may execute.Therefore, there can be no assurance that cash dividends of any kind will ever be paid. Reporting Requirements of a Public Company As a public company, we are required to comply with the reporting obligations of the Exchange Act and may be required to comply with Section 404 of the Sarbanes-Oxley Act for our fiscal year ending December 31, 2007.If we fail to comply with the reporting obligations of the Exchange Act and Section 404 of the Sarbanes-Oxley Act, or if we fail to achieve and maintain adequate internal controls over financial reporting, our business, results of operations and financial condition, and investors’ confidence in use, could be materially adversely affected.As a public company, we are required to comply with the periodic reporting obligations of the Exchange Act, including preparing annual reports, quarterly reports and current reports.Our failure to prepare and disclose this information in a timely manner could subject us to penalties under federal securities laws, expose us to lawsuits and restrict our ability to access financing.In addition, we are required under applicable law and regulations to integrate our systems of internal controls over financial reporting.We plan to evaluate our existing internal controls with respect to the standards adopted by the Public Company Accounting oversight Board.During the course of our evaluation, we may identify areas requiring improvement and may be required to design enhanced processes and controls to address issues identified through this review.This could result in significant delays and cost to us and require us to divert substantial resources, including management time, from other activities. It is more difficult for our shareholders to sell their shares because we are not, and may never be, eligible for NASDAQ or any National Stock Exchange. We are not presently, nor is it likely that for the foreseeable future we will be, eligible for inclusion in NASDAQ or for listing on any United States national stock exchange.To be eligible to be included in NASDAQ, a company is required to have not less than $4,000,000 in net tangible assets, a public float with a market value of not less than $5,000,000, and a minimum bid price of $4.00 per share.At the present time, we are unable to state when, if ever, we will meet the NASDAQ application standards.Unless we are able to increase our net worth and market valuation substantially, either through the accumulation of surplus out of earned income or successful capital raising financing activities, we will never be able to meet the eligibility requirements of NASDAQ.As a result, it will be more difficult for holders of our common stock to resell their shares to third parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. We must also obtain additional financing to either purchase our operating assets or obtain working capital for leasing arrangements. To meet our need for cash, we are attempting to raise debt and equity financings to complete the acquisitions either described in this document or contemplated in the future and fund the Company’s ongoing operations.There is no assurance that we will be able to raise these funds and stay in business.If we do not raise the funds required to complete any of the acquisitions, we will have to find alternate sources of capital such as a secondary public offering, private placement of securities, or loans from officers or others.If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash or case operations entirely. Limited Operating History We cannot guarantee we will be successful in our business operations.Our business is subject to the risks inherent in the establishment of a new business enterprise, including limited capital resources and the ability to find and finance suitable acquisition candidates.We are seeking equity and debt financing to provide the capital required to fund additional proposed acquisitions and our ongoing operations. 6 Index We have no assurance that future financing will be available to the Company on acceptable terms.If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations and possibly cease operations totally.Equity financing could result in additional dilution to shareholders. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on the Company’s operations or its financial position.Amounts shown for machinery, equipment and leasehold improvements and for costs and expenses reflect historical cost and do not necessarily represent replacement cost.The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Provision for Income Taxes The Company has determined that it will more likely than not use any tax net operating loss carry forward in the current tax year and therefore has taken a valuation amount equal to 100% of any asset. Employees As of December 31, 2006, we employed approximately 12 persons.None of our employees are covered by collective bargaining agreements.We believe that our relations with our employees are good. Item 2. Description of Property The Company currently occupies space at 14 Garrison Inn Lane, Garrison, New York 10524.We occupy approximately three offices and reception area totaling approximately 1,000 square feet comprising.Our rent is $1,100 per month.We have no lease and have an oral month-to-month agreement with the leaseholder of the office space, which is the former President of the Company.The space is adequate for the current needs of the Company.If the month-to-month tenancy was to end, we would be able to move our operations without a significant disruption of operations. The Company’s wholly-owned subsidiary, American Petroleum Products, Inc., operates from a manufacturing and distribution facility located at 5841 W. 66th Street, Bedford Park, Illinois.The facility is comprised of approximately 36,000 square feet.The facility is sufficient for the needs of the wholly-owned subsidiary for the foreseeable future.The Company does not have a formal lease and since March, we have been paying $10,000 per month at the rate of $2,500.This covers only current rentWe are attempting to reach a resolution with the former President and landlord of the property, which might include purchasing the building and in which case the price would cover all back rent due.If we are not able to successfully resolve the dispute, and are forced to vacate the facility, it will have a substantial material effect on the ability to operate the subsidiary.We have reached an agreement with respect to all claims related to the property with the owner, which when executed, will result in the Company purchasing the property. Item 3. Legal Proceedings Other than described below, there is no past, pending or, to our knowledge, threatened litigation or administrative action which has or is expected by our management to have a material effect upon our business, financial condition or operations, including any litigation or action involving our officer, director or other key personnel.There have been no changes in the company’s accountants or disagreements with its accountants since its inception. 7 Index High Velocity Alternative Energy Corp. and Subsidiaries There is a threatened action by the Harris Bank of Chicago, Illinois with respect to a defaulted loan agreement.Harris Bank claims to have a lien on the equipment used by the Registrant in its operations.The Registrant has had contact with Harris Bank and is attempting to resolve the matter.We believe that we have reached a resolution with Harris Bank.The resolution is anticipated to be closed within the second fiscal quarter of 2008.The exact terms have not yet been finalized.It is hoped that discussions the Company is involved in with various funding sources will reach an agreement and conclusion begun within the fourth fiscal quarter so the company may proceed with the transactions. The Company has paid no rent or compensation of any type to the entities that claim to have legal title to the operating assets of APPC, up until six months ago.Although no lease exists, these entities are claiming that the Company owes a monthly rental amount of approximately $15,000.Based upon settlement discussions with the owner of the real estate the Company has accrued approximately $185,000 for past due rental expense.Since March, we have been paying $10,000 per month at the rate of $2,500 per week.This covers only current rent.Management has taken the position that since there was no contract or agreement to purchase the assets or for the payment of rentals for these assets, therefore nothing is owed.The consolidated operations for the period since APPC was acquired does contain $185,000 of accrued rent for compensation for use of the facilities.The owner (and former President of the Company and shareholder) of the entity that owns the real estate is claiming a monthly rental amount of $15,000.The Company has been in discussion with the owner of the real estate and has a tentative agreement that is not yet fully agreed upon.The terms under discussion include the purchase of the real estate for approximately $1,900,000 and $185,000 for additional back-rent and other capital debt claimed by the owner. The Company received a letter, dated February 28, 2005, from the Attorney for Concentric Consumer Marketing, Inc., in connection with certain sums owed by American Petroleum Products Corporation (“APPC”), a wholly owned subsidiary of the Company, in the amount of $13,000 per month for the past four (4) months, for services.There is no way to determine at this time the validity of the claim, or any possible outcome or if the claim is material to the Company, or even if litigation will be commenced against the Company and/or APPC.The Company has reached a settlement with Concentric Consumer Marketing, Inc., which has been paid. Clement Finance & Leasing, Inc. has apparently obtained a judgment against the Company in the State of Wisconsin, Circuit Court, Waukesha County, case No. 07CV-630, on or about March 5, 2007, for breach of contract involving the lease of certain Trailers to our subsidiary American Petroleum Group.On April 25, 2007, a Judgment was granted to Clement Finance & Leasing, Inc. in the amount of $14,329.00, plus interest at the rate of 9%.Thereafter, the judgment-creditor commenced an action in New York State Supreme Court, County of Putnam, under the Uniform Enforcement of Foreign Judgment Act.To date, it is unknown if such judgment has been granted and entered in New York State. Indemnification of Officers and Directors At present we have not entered into individual indemnity agreements with our Officer or Director.However, our By-Laws and Certificate of Incorporation provide a blanket indemnification that we shall indemnify, to the fullest extent under Nevada law, our directors and officers against certain liabilities incurred with respect to their service in such capabilities.In addition, the Certificate of Incorporation provides that the personal liability of our directors and officers and our stockholders for monetary damages will be limited. Item 4. Submission of Matters to a Vote of Security Holders On February 15, 2005, the majority of shares entitled to vote approved certain actions as set forth in the Schedule 14C filed with the SEC on February 24, 2005, consisting of: 1. Electing and appointing the Board of Directors and Officers of High Velocity Alternative Energy Corp.; 2. Ratified the appointment of Brown Smith Wallace LLC as our independent public accountants for the fiscal year ending December 31, 2003 and 2004; 8 Index 3. Adoption of a Code of Ethics for the Executive Officers of High Velocity Alternative Energy Corp.; and 4. Approving the purchase of all interest in, all assets and stock of Oilmatic Systems, LLC (“Oilmatic Transaction” or “Transaction”). On May 20, 2005, the Letter of Intent with Oilmatic was terminated by the Company. On or about June 1, 2006, the Company received written consents in lieu of a meeting of stockholders from holders of a majority of the shares of Common Stock representing in excess of 50.1 % of the total issued and outstanding shares of voting stock of the Company approving the Certificate of Amendment to the Certificate of Incorporation of the Company, pursuant to which the Company's name will change to “APG Industries Corp.”This change was never completed by the Registrant however. On or about April 20, 2007, the Company received written consents in lieu of a meeting of stockholders from holders of a majority of the shares of Common Stock representing in excess of 50.1 % of the total issued and outstanding shares of voting stock of the Company approving the Certificate of Amendment to the Certificate of Incorporation of the Company, pursuant to which the Company's name will change to “High Velocity Alternative Energy Corp.” On October 21, 2005, The Board of Directors (the “Board”) by unanimous written consent and a majority of stockholders (the “Majority Stockholders”), owning a majority of issued and outstanding capital stock of the Company entitled to vote, by written consent dated as of October 21, 2005, approved and adopted resolutions to amend the Company’s Certificate of Incorporation.The Certificate of Amendment to the Company’s Certificate of Incorporation, already filed with the Secretary of State of the State of Nevada changed the Company’s name to “High Velocity Alternative Energy Corp.” or such similar available name, and will not be effective earlier than 20 days after the mailing of this Information Statement.The company was not able to complete the name change due to financial restraints, but expects to do so within the second fiscal quarter. 9 Index High Velocity Alternative Energy Corp. and Subsidiaries PART II Item 5. Market for Common Equity and Related Stockholder Matters General We are authorized to issue 100,000,000 shares of Common Stock, at a par value $.001 per share.As of November 26, 2007, the latest practicable date, there are 2,077,630 shares of common stock outstanding.The number of record holders of Common Stock as of September 15, 2007 is approximately 50. Common Stock The holders of Common Stock are entitled to one vote for each share held of record on all matters to be voted on by stockholders.There is no cumulative voting with respect to the election of directors, with the result that the holders of more than 50% of the shares voting for the election of directors can elect all of the directors then up for election.The holders of Common Stock are entitled to receive ratably such dividends when, as and if declared by the Board of Directors out of funds legally available therefore.In the event we have a liquidation, dissolution or winding up, the holders of common Stock are entitled to share ratably in all assets remaining which are available for distribution to them after payment of liabilities and after provision has been made for each class of stock, if any, having preference over the common Stock.Holders of shares of Common Stock, as such, have no conversion, preemptive or other subscription rights, and there are no redemption provisions applicable to the Common Stock. Price Ranges of High Velocity Alternative Energy Corp. Common Stock Market Information The Company’s Common Stock is traded on the Pink Sheets under the symbol “HVAG”.Previously, it traded under the symbol “HVAI” until October 31, 2007. “AMPE” and on the NASD operated Over the Country Bulletin Board until May 31, 2006, after which it was traded on the “Pink Sheets.”It was previously traded under the symbol “AMAI” until October 29, 2004, “PLUD” until February 23, 2004, and “PLUV” from September 12, 2002 until December 31, 2002. There is currently a limited trading market for the company’s Common Stock with the price being very volatile.The following chart lists the high and low closing bid prices for shares of the company’s Common Stock for each month within the last two fiscal years.These prices are between dealers and do not include retail markups, markdowns or other fee and commissions, and may not represent actual transactions. Fiscal Year 2005: High Bid Low Bid High Ask Low Ask January 2005 0.92 0.65 1.12 0.75 February 2005 1.03 0.65 1.10 0.80 March 2005 1.05 0.60 1.05 0.60 April 2005 0.85 0.40 0.85 0.40 May 2005 0.75 0.35 0.85 0.78 June 2005 0.65 0.25 0.80 0.50 July 2005 0.70 0.51 0.80 0.50 August 2005 0.90 0.35 1.20 0.45 September 2005 0.85 0.468 0.86 0.51 October 2005 0.56 0.31 0.57 0.35 November 2005 0.42 0.16 0.45 0.17 December 2005 0.20 0.12 0.21 0.125 10 Index Fiscal Year 2006: High Bid Low Bid High Ask Low Ask January 2006 0.19 0.11 0.20 0.115 February 2006 0.135 0.11 0.14 0.12 March 2006 0.17 0.11 0.18 0.12 April 2006 0.17 0.101 0.185 0.13 May 2006 0.13 0.08 0.20 0.095 June 2006 0.10 0.07 0.15 0.095 July 2006 0.07 0.04 0.10 0.05 August 2006 0.23 0.03 0.25 0.05 September 2006 0.24 0.041 0.26 0.055 October 2006 0.11 0.04 0.13 0.06 November 2006 0.055 0.035 0.07 0.05 December 2006 0.045 0.04 0.05 0.045 Fiscal Year 2007: High Bid Low Bid High Ask Low Ask January 2007 0.043 0.035 0.045 0.045 February 2007 0.056 0.025 0.06 0.03 March 2007 0.061 0.0095 0.064 0.01 April 2007 0.028 0.0075 0.03 0.008 May 2007 0.015 0.0016 0.02 0.0018 June 2007 0.0042 0.002 0.0047 0.0025 July 2007 0.005 0.003 0.006 0.0034 August 2007 0.0035 0.0016 0.0044 0.0025 September 2007 0.011 0.002 0.015 0.003 October 2007 0.006 0.0031 0.009 0.04 November 2007 (1) 0.20 0.10 2.50 0.20 (1) Taking into account of the effectiveness of a 50 to 1 reverse split, effective October 31, 2007 Liquidation In the event of a liquidation of the Company, all stockholders are entitled to a pro rata distribution after payment of any claims. Dividend Policy The Company has never declared or paid cash dividends on its common stock and anticipates that all future earnings will be retained for development of its business.The payment of any future dividends will be at the discretion of the Board of Directors and will depend upon, among other things, future earnings, capital requirements, the financial condition of the Company and general business conditions. 11 Index High Velocity Alternative Energy Corp. and Subsidiaries Stock Transfer Agent Our transfer agent and registrar of the Common Stock is Manhattan Transfer Registrar Co., 57 Westwood Road, Miller Place, NY 11764; 631-928-7655; 631-928-6171 (Fax). Recent Sales of Unregistered Securities The information concerning the recent sales of unregistered securities required by Item 5 is incorporated by reference to the information set forth in Item 12 “Certain Relationships and Related Transactions” set forth hereafter. Item 6. Management’s Discussion and Analysis or Plan of Operation Forward-Looking Information Certain statements in this document are forward-looking in nature and relate to trends and events that may affect the Company’s future financial position and operating results.The words “expect” “anticipate” and similar words or expressions are to identify forward-looking statements.These statements speak only as of the date of the document; those statements are based on current expectations, are inherently uncertain and should be viewed with caution.Actual results may differ materially from the forward-looking statements as a result of many factors, including changes in economic conditions and other unanticipated events and conditions.It is not possible to foresee or to identify all such factors.The Company makes no commitment to update any forward-looking statement or to disclose any facts, events or circumstances after the date of this document that may affect the accuracy of any forward-looking statement. Plan of Operations We were a startup, development stage Company prior to the acquisition of American Petroleum Products Company (“APPC”) beginning with operations as of July 1, 2004, and did not realize any revenues from our business operations until that time.However, at the time of acquiring APPC, its sales volume was at a point below its break even point and therefore was losing money.Management of the company feels that APPC is operating at a small percentage of its capacity with its major constraint on increasing volume being that of financing raw materials for manufacturing and some other limited variable manufacturing costs.In addition, it is currently not generating profits of sufficient amount to support the other operations of the parent Company.Accordingly, we must raise money from sources other than the operations of this business.Our only other source of cash at this time is investments by others (primarily from existing shareholders and others) in our Company.We must raise additional cash to complete any future acquisitions and maintain current operations, otherwise the business will fail. Liquidity, Capital Resources and Operations Since the Company’s inception, the Company raised funds from officer/stockholder advances, from private sales of its common shares, including approximately $500,000 from the sale of borrowed stock contributed by the Company’s promoters.We have repaid this stock borrowing with the issuance of 50,000 shares of common stock (taking in to account a reverse of the common shares of the Company in November 2004).This money was utilized for certain start-up costs and operating capital. Subsequently, effective February 21, 2007, the Company converted approximately 1,500,000 worth of debt due to certain shareholders into an equal number of Series B Cumulative Preferred Shares (See Item 12; Certain Relationships and Related Transactions Issuance of Stock). 12 Index High Velocity Alternative Energy Corp. and Subsidiaries In this regard, the Company’s plan of operations for the next 12 months is to continue to attempt to makes its operations profitable through expanding its sales and potential acquisitions.Product research and development is expected to be minimal during the period.Additionally, the company does not expect any change in number of employees other than through acquisitions, if any. Financings To meet our need for cash, we are attempting to raise debt and equity financing to complete the acquisitions described in this document and fund the company’s ongoing operations.There is no assurance that we will be able to raise these funds and stay in business.If we do not raise the funds required to complete any of the acquisitions mentioned in this document or any contemplated acquisition, we will have to find alternate sources such as a secondary public offering, private placement of securities, or loans from officers or others.If we need additional cash and cannot raise it, the company will either have to suspend operations until we do raise the cash or cease operations entirely. On July 25, 2005, we conducted a Rule 504, Regulating D offering of $1,000,000 worth of convertible Debentures of our subsidiary American Petroleum Products Company (“APPC”), to accredited investors in the State of Texas.The Offering was amended on October 10, 2005 to include the State of Pennsylvania.Pursuant to the Offering, APPC issued the convertible debentures, which were convertible into shares of common stock.As part of the Offering, APPC was to be merged into the Registrant.This event did no occur.Upon conversion into shares and merger of APPC into the Registrant, the offering shares are issuable as shares of High Velocity Alternative Energy Corp.Pursuant to the amendment to the original offering, the amount of shares to be offered for sale was raised to a total of 3,108,000 shares of common stock. RESULTS OF OPERATIONS: For the Years Ending December 31, 2006 vs. December 31, 2005 Net sales Net sales in 2006 were $2,314,907 as compared to $1,965,330 in 2005, which represents an increase of $349,577. Product volume delivered is similar and most of the increase is attributable to higher oil prices in 2006. Cost of Goods Sold and Gross Profit Cost of goods sold for 2006 was $1,697,606 compared to $1,440,110 in 2005, an increase of $257,496 or 18%. This increase is due to the increase in sales. Gross profit for 2006, was $617,301 or 27%as compared to $525,220 or 27% in 2005. The consistent gross profit percentage is the result of increasing sales prices in proportion to higher costs. Selling, General and Administrative Expenses These expenses for 2006 were $2,429,139 as compared to $7,774,559 in 2005, a decrease of $5,345,420 or 69%. The decrease was attributable to three contributing factors, a decrease in non-cash compensation to $277,500 in 2006 from $5,122,500 in 2005, a decrease in payroll and related expense from to $785,967 in 2006 from $1,122,181 in 2005, and a savings of $164,206 related to a reduction in rents and office related expenses. Other Income (Expense) Other expenses increased to $436,361 in 2006 compared to income of $355,039 in 2005. This was principally due to a forgiveness of debt in 2005 of $492,500, which did not occur in 2006, and the write off of$300,000 due to an advance in connection with an abandoned acquisition in 2006. 13 Index Net Loss from Continuing Operations The net loss was $2,248,199 in 2006 compared to a loss of $6,894,300 in 2005.The $4,646,101 decrease was a result of three factors namely, the increased gross profit, the significant reduction on selling, general and administrative expenses, and the increase in other expense. Discontinued Operations During 2006, the operations of Triton Petroleum, LLC were discontinued and accordingly it’s operations are reflected as discontinued for all periods presented. In 2005, impairment of goodwill related to this operation was recorded. 14 Index High Velocity Alternative Energy Corp. and Subsidiaries Liquidity and Financial Resources During the years ended December 31, 2006 and 2005, net cash provided by(usedin) operating activities was $108,186 and $(1,716,783).The Company incurred net losses of $(2,501,680) and $(7,342,210) for the years ended December 31, 2006 and 2005, respectively.The Company still would have incurred net operating losses in 2006 and 2005 even if the non-cash stock compensation, financing expense and goodwill impairment expenses, detailed above did not occur.Additionally at December 31, 2006 and December 31, 2005, current liabilities exceeded current assets by $4,645,509 and $2,580,611, respectively. These factors raise substantial doubt about the Company’s ability to continue as a going concern.The Company anticipates that in order to fulfill its plan of operation including payment of certain past liabilities of the Company, it will need to seek financing from outside sources.The Company is currently pursuing private debt and equity sources.It is the intention of the Company’s management to also improve profitability by significantly reducing operating expenses and to increase revenues significantly, through growth and acquisitions. The Company is actively in discussion with on or more potential acquisition or merger candidates.There is no assurance that the Company will be successful in raising the necessary funds nor there a guarantee that the Company can successfully execute any acquisition or merger transaction with any company or individual or if such transaction is effected, that the Company will be able to operate such company profitably or successfully. The increases in recurring administrative expenses detailed above in The Results of Operations section are due to the start up of the operations, increases in personnel and professional fees, and a generally higher level of fixed administrative expenses.It is anticipated by the Registrant that General and Administrative costs will remain relatively the same, while Revenues and Gross Profit will increase as a result of the business derived from APPC and Triton.This can be achieved only if the Company can obtain financing from outside sources since additional capital is needed to operate and expand operations from current levels. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 15 Index High Velocity Alternative Energy Corp. and Subsidiaries Item 7. Financial Statements Index to Financial Statements CONTENTS See pages 27 through 41 16 Index High Velocity Alternative Energy Corp. and Subsidiaries Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure Brown Smith Wallace LLC. (“BSW”) served as the Company’s independent registered public accounting firm for the fiscal years ended December 31, 2005 and 2004. On October 23, 2006, the Company dismissed BSW as the Company’s independent registered public accounting firm and on November 9, 2006 engaged Paritz
